MEMORANDUM **
Norman Macomber, Jr. appeals pro se the district court’s dismissal of his action against the United States, President George Bush, Hawaii Governor Linda Lingle, and other state and local executive and judicial officials in Macomber’s action alleging claims of conspiracy and racial discrimination against native Hawaiians, arising when Macomber was prosecuted in state court for a criminal operation upon Hawaii homelands. Macomber alleges that his arrest violated the sovereignty of the Kingdom of Hawaii and his rights as a Native Hawaiian living on Hawaiian home lands because the state has no authority on the home lands.
We affirm for the reasons stated by the district court in its order filed on October 7, 2003.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.